NO. 12-20-00126-CV
                               IN THE COURT OF APPEALS
                  TWELFTH COURT OF APPEALS DISTRICT
                                            TYLER, TEXAS


IN RE:                                                    §

JOE SALINAS ESTRADA, JR.,                                 §       ORIGINAL PROCEEDING

RELATOR                                                   §

                                         MEMORANDUM OPINION
                                             PER CURIAM
        Joe Salinas Estrada, Jr., acting pro se, filed this original proceeding to challenge the
actions of the following Respondents: (1) Anderson County District Clerk, Teresia Coker, (2)
Anderson County Deputy Clerk, Alicia Herbertson, and (3) the Honorable Pam Foster Fletcher,
Judge of the 349th District Court in Anderson County, Texas. 1 We deny in part and dismiss in
part.


                                       PREREQUISITES TO MANDAMUS
        Mandamus is an extraordinary remedy. In re Sw. Bell Tel. Co., L.P., 235 S.W.3d 619,
623 (Tex. 2007) (orig. proceeding). A writ of mandamus will issue only when the relator has no
adequate remedy by appeal and the trial court committed a clear abuse of discretion. In re
Cerberus Capital Mgmt., L.P., 164 S.W.3d 379, 382 (Tex. 2005) (orig. proceeding). The relator
has the burden of establishing both of these prerequisites. In re Fitzgerald, 429 S.W.3d 886, 891
(Tex. App.—Tyler 2014, orig. proceeding.). “Mandamus will not issue when the law provides
another plain, adequate, and complete remedy.” In re Tex. Dep’t of Family & Protective Servs.,
210 S.W.3d 609, 613 (Tex. 2006) (orig. proceeding).




        1
            Relator contends the judge is unknown; however, Judge Fletcher signed an order of dismissal in Relator’s
case.
                                        AVAILABILITY OF MANDAMUS
        Regarding Coker and Herbertson, Relator contends that they denied him access to the
courthouse and “jointly or separately refuse[d] and continue to refuse to accept, file and docket
Relator’s actual, factual and legal claims against” various employees of the Texas Department of
Criminal Justice. Attached as an exhibit to Relator’s petition is a letter from Coker, dated June 5,
2019 and signed by Herbertson, which states, “We need more information before we are able to
process the documents that you mailed to us. We need to know if it is being filed as a single
case, or multiple cases. You also need to file an Affidavit of Indigence.” 2
        A district clerk is not a judge over which this Court has mandamus jurisdiction; nor does
the record demonstrate that issuance of a writ of mandamus against Coker and Herbertson is
necessary to protect this Court’s jurisdiction. 3 See TEX. GOV’T CODE ANN. § 22.221(a), (b) (West
2004) (writ power); see also In re Eaton, No. 12–15–00118–CR, 2016 WL 6876502, at *1 (Tex.
App.–Tyler, Nov. 22, 2016, orig. proceeding) (mem. op., not designated for publication)
(appellate court lacked jurisdiction to consider merits of mandamus petition as to district clerk);
In re Vargas, No. 01-12-00351-CV, 2012 WL 1454550, at *1 (Tex. App.—Houston [1st Dist.]
Apr. 26, 2012, orig. proceeding) (mem. op) (per curiam) (dismissing mandamus proceeding
against district clerk for want of jurisdiction because addressing complaint that clerk refused to
file petition was not necessary to enforce appellate court jurisdiction). Additionally, the letter
from the Anderson County District Clerk’s Office does not reflect a refusal to file documents
submitted by Relator, as opposed to requesting additional information in order to be able to
properly file said documents.
        Regarding Judge Fletcher, Relator complains that she “committed arbitrary acts to
misconstrue Relator’s civil and constitutional rights violations claims under their presumptious
[sic] indications of Chapter 14 of the Texas Civil Practice and Remedies Code[.]”’ Attached to
Relator’s petition as an exhibit is an order, signed by Judge Fletcher on December 10, 2019,

        2
            The record does not demonstrate what “documents” Relator was attempting to file.
        3
            For instance, we have jurisdiction to issue a writ of mandamus against a district clerk for failure to
forward to this Court a notice of appeal delivered to the clerk for filing because such is necessary to enforce our
jurisdiction. In re Talkington, No. 12-07-00272-CR, 2007 WL 2178551, at *1 (Tex. App.—Tyler July 31, 2007,
orig. proceeding) (mem. op., not designated for publication); see Ex parte Sanders, No. WR-80,356-01, 2013 WL
5872901, at *1 (Tex. Crim. App. Oct. 30, 2013) (order, not designated for publication) (per curiam); see also In re
Foster, No. 14-16-00698-CR, 2016 WL 5853282, at *1 (Tex. App.—Houston [14th Dist.] Oct. 6, 2016, orig.
proceeding) (mem. op., not designated for publication) (per curiam); In re Smith, 263 S.W.3d 93, 95 (Tex. App.—
Houston [1st Dist.] 2006, orig. proceeding).
                                                         2
dismissing Relator’s lawsuit against Bryan Collier, without prejudice, as frivolous because the
“civil action is not brought under the Family Code and is a cause of action governed by Chapter
14 of the Texas Civil Practice and Remedies Code.” Mandamus is not the proper avenue for
challenging this dismissal. An inmate may appeal the dismissal of his lawsuit under Chapter 14.
In re Sims, No. 12-15-00190-CV, 2016 WL 4379490, at *1 (Tex. App.—Tyler Aug. 17, 2016,
orig proceeding) (mem. op.). Accordingly, Relator may not attack this ruling by seeking a writ
of mandamus, even if his appellate remedy is no longer available. Id.


                                                  DISPOSITION
         Because mandamus review is not available to challenge the actions of Coker and
Herbertson under the facts of this case, we dismiss that portion of this original proceeding for
want of jurisdiction. See TEX. GOV’T CODE ANN. § 22.221(a), (b); see also Eaton, 2016 WL
6876502, at *1; Vargas, 2012 WL 1454550, at *1. And because Relator has an adequate remedy
by appeal from the dismissal of his lawsuit under Chapter 14, we deny Relator’s petition as it
pertains to Judge Fletcher. See Cerberus Capital Mgmt., L.P., 164 S.W.3d at 382; see also Tex.
Dep’t of Family and Protective Servs., 210 S.W.3d at 613; Sims, 2016 WL 4379490, at *1. All
pending motions are overruled as moot.
Opinion delivered September 2, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                          3
                                  COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT


                                         SEPTEMBER 2, 2020

                                        NO. 12-20-00126-CV



                                 JOE SALINAS ESTRADA, JR.,
                                          Relator
                                            V.

                         HON. PAM FOSTER FLETCHER,
                    TERESIA COKER, AND ALICIA HERBERTSON,
                                  Respondents


                                       ORIGINAL PROCEEDING

                 ON THIS DAY came to be heard the petition for writ of mandamus filed by Joe
Salinas Estrada, Jr.; who is the relator in appellate cause number 12-20-00126-CV and the
plaintiff in trial court cause number DCCV19-1203-349 in the 349th Judicial District Court of
Anderson County, Texas. Said petition for writ of mandamus having been filed herein on May
15, 2020, and the same having been duly considered, because it is the opinion of this Court that
the writ should not issue, it is therefore CONSIDERED, ADJUDGED and ORDERED that the
said petition for writ of mandamus be, and the same is, hereby denied in part as to Respondent
Pam Foster Fletcher and dismissed in part for want of jurisdiction as to Respondents
Teresia Coker and Alicia Herbertson.
                     By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.

                                                     4